Van Dusen, J.,
We need not consider whether the check, by itself, would import consideration; for the claimant undertook to show the consideration. He showed that he nursed his brother devotedly and paid out money for him. But it also appeared that he got other checks from his brother during this time to a considerable amount. On the whole, it cannot be said with the certainty necessary to a successful claim against a decedent’s estate (Gilbraith’s Estate, 270 Pa. 288) that this check was given in payment for these services and expenditures. It appears, therefore, to be without consideration, and the claim was properly rejected.
The exceptions are dismissed and the adjudication is confirmed absolutely.